DISSENTING OPINION
Code, Judge:
The memorandum and order of the majority accept jurisdiction by the first division of this court over this litigation, which was regularly heard before a single judge on circuit,-who was duly assigned to hear and determine the case under authorization issued by the chief (then presiding) judge in accordance with section 518 of the Tariff Act of 1930 (19 U. S. C. § 1518), now 28 U. S. C. 1948 ed. chapter 11, § 254.
To accept jurisdiction in the case at all is somewhat questionable to me, but certainly to consult the record, reverse the ruling of the trial judge, and strike out the order of submission with the direction that additional evidence be offered, is in violation of the position I have taken in my memorandum accompanying order in Geo. S. Bush & Co., Inc., et al. v. United States (22 Cust. Ct. 158, C. D. 1175), issued May 23, 1949.
*341Following my reasoning therein, I most respectfully dissent from the majority in this proceeding. In doing so, I am not attempting to differ with the reasoning assigned by the majority in their memorandum. My action is based solely on the belief the division has no right to invoke the procedure that has been followed.